Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 16 March 2022. Claims 1-22 are pending and have been considered as follows. Claims 21 and 22 are new.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Claims Objections to claim 15 as set forth in the office action of 16 November 2021 have been considered and are persuasive. Therefore, the Claims Objections to claim 15 as set forth in the office action of 16 November 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 16 November 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-20 under 35 USC 112(b) as set forth in the office action of 16 November 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 16 November 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 101 as set forth in the office action of 16 November 2021 have been considered and are NOT persuasive:
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. With respect to the 101 Analysis, Examiner notes that:
Regarding step 1, Claim 1 is directed to a method, claim 12 is directed to an apparatus and claim 20 is directed to a non-transitory computer-readable storage medium. Therefore, claims 1, 12 and 20 are within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claims 1, 12 and 20 include limitations that recite an abstract idea. The independent claims 1, 12 and 20 recite “[identifying/identify], based on the location, an area that includes the location; [identifying/identify] one or more road segments that each fall at least partially within the area” and independent claim 12 further recites “identify road segment attribute information about the one or more road segments”. The examiner submits that these limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “identifying …” in the context of this claim encompasses a person looking at data collected (received, etc) and forming a simple judgement (identify) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea are in the claims 1 and 20 “receiving a location from a computing device that is coupled to a vehicle … receiving road segment attribute information about the one or more road segments; filtering data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending, using a communication transmitter, the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle” and in claim 12 “receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location … filter data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and transmit to the computing device that is coupled to the vehicle the amount of the information associated with the one or more road segments, the amount of the information transmitted via the communication transceiver based on the filter associated with the road segment attribute information”. Regarding the additional limitations of “receiving … information/data/location …,”, “filtering data …” and “sending/transmit … information …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, transmitter, transceiver) to perform the process. In particular, the receiving steps are recited at a high level of generality (i.e. as a general means of receiving information/data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The filtering and sending steps are also recited at a high level of generality (i.e. as a general means of filtering data and sending the filtered data), and amounts to mere post solution action, which is a form of insignificant extra-solution activity. Lastly, claims 1, 12 and 20 further recite the generic limitations “computing device”, “using a communication transmitter”, “communication transceiver”, “memory”, “processor” and “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The device(s) and processor(s) are recited at a high level of generality and merely automates the steps. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually.
Regarding Step 2B of the 2019 PEG, claims 1, 12 and 20 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the identifying … amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. The additional limitations of receiving information/data/location are well-understood, routine and conventional activities because the background recites that the sensors and devices are all conventional sensors and devices, and the specification does not provide any indication that the processor is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of filtering data and sending the filtered data are well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere performance which in the instant application is filtering data and sending the filtered data are well understood, routine, and conventional function. Hence, the claim is not patent eligible.

Claim Objections
Claim 20 is objected to because of the following informalities: Based on Applicant’s amendments to the other two independent claims 1 and 12; Examiner assumes the limitation “sending, using a communication transmitter, the amount of the information associated with the one or more road segments and the road segment attribute information to the computing device that is coupled to the vehicle” in claim 20 is a typographical error and Applicant meant to instead recite “sending, using a communication transmitter, the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because of the recited limitation “a size of the area is based on a bandwidth allocation”. Claim 1 previously recites “identifying, based on the location, an area that includes the location”. The only support for the limitation in claim 21 is provided by paragraph [0037] of the specification which recites “… server 155 may identify an area associated with a vehicle location. The area may be identified using the location received in step 205 of FIG. 2. The area may also be identified based on a bandwidth allocation ...”. As such 1) It is unclear, to the Examiner, whether Applicant meant to instead recite “The method of claim 1, wherein identifying the area is further based on a bandwidth allocation” in claim 21 or whether the limitation of claim 21 is meant to replace the limitation of claim 1. 2) If by “a size of the area”, Applicant is referring to any special or different concept other than the area simply being identified based on the bandwidth allocation then further clarification is needed in the claim language and Applicant is advised regarding a possible 35 USC 112(a) rejection accordingly.

Claim 22 is indefinite because of the recited limitation “wherein filtering the data reduces a bandwidth usage of a communication interface to the computing device that is coupled to the vehicle”. It is unclear, to the Examiner, what exactly Applicant is referring to, for example, what part of the sentence is “to the computing device that is coupled to the vehicle” associated with? Overall, the sentence seems incomplete.

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 12 and 20 recite “[identifying/identify], based on the location, an area that includes the location; [identifying/identify] one or more road segments that each fall at least partially within the area” and independent claim 12 further recites “identify road segment attribute information about the one or more road segments”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data received and determining information from the received data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 12) that the various steps are being executed in an apparatus does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 20 “receiving a location from a computing device that is coupled to a vehicle … receiving road segment attribute information about the one or more road segments; filtering data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending, using a communication transmitter, the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle” and in claim 12 “receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location … filter data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and transmit to the computing device that is coupled to the vehicle the amount of the information associated with the one or more road segments, the amount of the information transmitted via the communication transceiver based on the filter associated with the road segment attribute information”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the receiving steps recited in claims 1, 12 and 20 are recited at a high level of generality (i.e., as a general means of receiving data/information), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  The filtering and sending/transmitting steps are also recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining steps) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea. The additional elements of claims 1, 12 and 20 such as “computing device”, “using communication transmitter”, “communication transceiver”, “memory”, “processor” and “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor”, under broadest reasonable interpretation, merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment. The “computing device”, “using communication transmitter”, “communication transceiver”, “memory”, “processor” and “non-transitory computer-readable storage medium having embodied thereon a program executable by a processor” are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-11, 13-19 and 21-22) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-22 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 11-14, 16, 17, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1).
Regarding claim 1, Hou discloses a method of dynamic navigation (see at least [0010] and [0105]), the method comprising: identifying a location by a computing device that is coupled to a vehicle (see at least [0009]); identifying, based on the location, an area that includes the location (see at least Figure 4, Figures 6A-6D, Figure 7B, [0004] and [0010]); identifying one or more road segments that each fall at least partially within the area (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041] and [0103]) identify road segment attribute information about the one or more road segments (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041], [0058] and [0103]). 
Hou does not explicitly disclose receiving the location from the computing device that is coupled to the vehicle; receiving the road segment attribute information about the one or more road segments; and sending, using a communication transmitter, information associated with the one or more road segments and the road segment attribute information to the computing device that is coupled to the vehicle. However, such matter is suggested by Dong (see at least Figures 6a-7, [0029], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou to incorporate the teachings of Dong which teaches receiving the location from the computing device that is coupled to the vehicle; receiving the road segment attribute information about the one or more road segments; and sending, using a communication transmitter, information associated with the one or more road segments and the road segment attribute information to the computing device that is coupled to the vehicle since they are both directed to using data in an area around the vehicle and incorporation of the teachings of Dong would ensure increased accuracy, safety and reliability of the overall system.
Hou as modified by Dong fails to disclose filtering data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle. However, such matter is suggested by Roth (see at least Figure 1, [0013], [0034], [0035] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roth which teaches filtering data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information; and sending the amount of the information associated with the one or more road segments based on the filter associated with the road segment attribute information to the computing device that is coupled to the vehicle since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roth would increase efficiency of the overall system and reduce unnecessary waste of computation resources and bandwidth (see at least Roth [0004] and [0007]).

Regarding claim 2, Hou as modified by Dong and Roth discloses wherein the location is identified by the computing device that is coupled to the vehicle based on one or more signals received by a Global Navigation Satellite System (GNSS) receiver associated with the computing device (see at least Hou [0009], [0038], [0068] and [0075]).

Regarding claim 3, Hou as modified by Dong and Roth discloses identifying a speed of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receiving the speed of the vehicle from the computing device; however, given Hou as modified by Dong (as in rejection of claim 1), it would have been obvious to one of ordinary skill in the art that various vehicle information received from the computing device could further include the speed of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 5, Hou as modified by Dong and Roth discloses identifying that the speed is below a predetermined speed threshold (see at least Hou [0098]), wherein a size of the area that includes the location is set to a first predetermined size based on the speed being below the predetermined speed threshold (see at least Hou [0098]), wherein the first predetermined size is smaller than a second predetermined size corresponding to speeds exceeding the predetermined speed threshold (see at least Hou [0042] and [0098]).

Regarding claim 6, Hou as modified by Dong and Roth discloses identifying that the speed exceeds a predetermined speed threshold (see at least Hou [0098]), wherein a size of the area that includes the location is set to a second predetermined size based on the speed exceeding the predetermined speed threshold (see at least Hou [0098]), wherein the second predetermined size is larger than a first predetermined size corresponding to speeds below the predetermined speed threshold (see at least Hou [0042] and [0098]).

Regarding claim 8, Hou as modified by Dong and Roth discloses identifying a heading of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]) and filtering the data to identify the amount of the information (see claim 1 mapping/rejection above). Hou does not explicitly disclose receiving the heading of the vehicle from the computing device; however, given Hou as modified by Dong (as in rejection of claim 1), it would have been obvious to one of ordinary skill in the art that various vehicle information received from the computing device could further include the heading of the vehicle in order to increase the efficiency and reliability of the overall system. Hou discloses that vehicle’s need for data from the surrounding area varies based on the heading of the vehicle (see at least Figures 6c, 6d and 7b, [0101] and [0103]). As such, based on Hou as modified by Dong and Roth, it would have been obvious to one of ordinary skill in the art that filtering the data to identify the amount of the information is based on the heading of the vehicle in order to maximize the efficiency, reliability and safety of the overall system.

Regarding claim 9, Hou as modified by Dong and Roth discloses wherein the area that includes the location includes more space around the location in a first direction corresponding to the heading than in a second direction opposite the heading (see at least Hou Figure 6D, [0008], [0012] and [0101]).

Regarding claim 11, Hou as modified by Dong and Roth discloses wherein the area that includes the location is associated with a radius of a predetermined length around the location (see at least Hou Figure 6A, [0012], [0098], [0100] and [0101]).

Regarding claim 12, Hou discloses an apparatus for dynamic navigation, the apparatus comprising: a communication transceiver; a memory storing instructions; and a processor that executes the instructions to (see at least Figures 1A, 1B, 8; [0010] and [0105]): identifying a location by a computing device that is coupled to a vehicle (see at least [0009]), identify, based on the location, an area that includes the location (see at least Figure 4, Figures 6A-6D, Figure 7B, [0004] and [0010]), identify one or more road segments that each fall at least partially within the area (see at least Figure 7B, [0004], [0005], [0033], [0041] and [0103]), identify road segment attribute information about the one or more road segments (see at least Figure 7B, [0004], [0005], [0010], [0033], [0041], [0058] and [0103]).
Hou does not explicitly disclose receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location and transmit, via the communication transceiver, to the computing device that is coupled to the vehicle information associated with the one or more road segments. However, such matter is suggested by Dong (see at least Figures 6a-7, [0029], [0048] and [0049]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou to incorporate the teachings of Dong which teaches receive, at the communication transceiver from a computing device that is coupled to a vehicle, a location and transmit, via the communication transceiver, to the computing device that is coupled to the vehicle information associated with the one or more road segments since they are both directed to using data in an area around the vehicle and incorporation of the teachings of Dong would ensure increased accuracy, safety and reliability of the overall system.
Hou as modified by Dong fails to disclose filter data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and transmit to the computing device that is coupled to the vehicle the amount of the information associated with the one or more road segments, the amount of the information transmitted based on the filter associated with the road segment attribute information. However, such matter is suggested by Roth (see at least Figure 1, [0013], [0034], [0035] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roth which teaches filter data to identify an amount of information associated with the one or more road segments to send to the computing device that is coupled to the vehicle using a filter associated with the road segment attribute information, and transmit to the computing device that is coupled to the vehicle the amount of the information associated with the one or more road segments, the amount of the information transmitted based on the filter associated with the road segment attribute information since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roth would increase efficiency of the overall system and reduce unnecessary waste of computation resources and bandwidth (see at least Roth [0004] and [0007]).

Regarding claims 13, 16 and 17, claims 13, 16 and 17 are commensurate in scope with claims 2, 5 and 6, respectively. See above for rejection of claims 2, 5 and 6. 

Regarding claim 14, Hou as modified by Dong and Roth discloses identifying a speed of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receive, at the communication transceiver from the computing device that is coupled to the vehicle, the speed of the vehicle; however, given Hou as modified by Dong (as in rejection of claim 12), it would have been obvious to one of ordinary skill in the art that various vehicle information received at the communication transceiver from the computing device could further include the speed of the vehicle in order to increase the efficiency and reliability of the overall system.

Regarding claim 19, Hou as modified by Dong and Roth discloses identifying a heading of the vehicle by the computing device that is coupled to the vehicle (see at least Hou [0005]). Hou does not explicitly disclose receive, at the communication transceiver from the computing device that is coupled to the vehicle, the heading of the vehicle; however, given Hou as modified by Dong (as in rejection of claim 12), it would have been obvious to one of ordinary skill in the art that various vehicle information received at the communication transceiver from the computing device could further include the heading of the vehicle in order to increase the efficiency and reliability of the overall system. The rest of claim 19 is commensurate in scope with claim 8. See above for rejection of claim 8.

	Regarding claim 20, Hou discloses a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor to perform a method for dynamic navigation (see at least [0017] and [0105]). The rest of claim 20 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 22, Hou as modified by Dong fails to disclose wherein filtering the data reduces a bandwidth usage of a communication interface to the computing device that is coupled to the vehicle. However, such matter is suggested by Roth (see at least Figure 1, [0004], [0007], [0013], [0034], [0035] and [0037]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong to incorporate the teachings of Roth which teaches wherein filtering the data reduces a bandwidth usage of a communication interface to the computing device that is coupled to the vehicle since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roth would increase efficiency of the overall system and reduce unnecessary waste of computation resources and bandwidth (see at least Roth [0004] and [0007]).

Claims 4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1) in yet further view of Roser (EP1111338B1).
Regarding claim 4, Hou as modified by Dong and Roth discloses wherein a radius of the area that includes the location is based on the speed and heading of the vehicle (see at least Hou Figure 4, Figures 6A-6D, Figure 7B, [0004], [0009], [0010], [0042], [0098], [0100] and [0101]).
Hou as modified by Dong and Roth fails to disclose calculating a distance that the vehicle is to reach by traveling at the speed over a predetermined period of time, wherein the area that includes the location is at least as long as the distance. However, such matter is suggested by Roser (see at least [0062] and [0132]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Roser which teaches calculating a distance that the vehicle is to reach by traveling at the speed over a predetermined period of time, wherein the area that includes the location is at least as long as the distance since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roser would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 10, Hou as modified by Dong and Roth does not explicitly wherein identifying the one or more road segments includes identifying one or more road segment vertices that fall within the area, wherein each of the one or more road segment vertices represents an end of one of the one or more road segments. However, such matter is suggested by Roser (see at least [0025], [0059], [0103], [0133], [0137], [0138] and [0147]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Roser which teaches wherein identifying the one or more road segments includes identifying one or more road segment vertices that fall within the area, wherein each of the one or more road segment vertices represents an end of one of the one or more road segments since they are all directed to using data in an area around the vehicle and incorporation of the teachings of Roser would increase accuracy and thereby increase reliability of the overall system.

Regarding claim 15, claim 15 is commensurate in scope with claim 4. See above for rejection of claim 4. 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1) in yet further view of Kawamata (US20080147305A1).
Regarding claim 7, Hou as modified by Dong and Roth fails to disclose identifying that the vehicle is speeding by identifying that the speed exceeds a speed limit of a first road segment corresponding to the location, wherein the one or more road segments include the first road segment and the road segment attribute information includes the speed limit of the first road segment. However, such matter is suggested by Kawamata (see at least [0109]-[0111]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Kawamata which teaches identifying that the vehicle is speeding by identifying that the speed exceeds a speed limit of a first road segment corresponding to the location, wherein the one or more road segments include the first road segment and the road segment attribute information includes the speed limit of the first road segment since they are all directed to using information associated with one or more road segments around vehicle’s current location and incorporation of the teachings of Kawamata would ensure increased safety of the overall system.

Regarding claim 18, claim 18 is commensurate in scope with claim 7. See above for rejection of claim 7.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hou (US20200209005A1) in view of Dong (US20180274933A1) in further view of Roth (US20190066500A1) in yet further view of Kalai (US20150356118A1).
Regarding claim 21, Hou as modified by Dong and Roth does not explicitly disclose a size of the area is based on a bandwidth allocation. However, such matter is suggested by Kalai (see at least [0064]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hou as modified by Dong and Roth to incorporate the teachings of Kalai which teaches a size of the area is based on a bandwidth allocation since they are all directed to using information around the vehicle and incorporation of the teachings of Kawamata would increase accuracy by incorporating another necessary and useful factor and thereby increase reliability of the overall system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667